SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1068
CA 14-02112
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


JOANN ABBO-BRADLEY, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF DYLAN J. BRADLEY,
TREVOR A. BRADLEY AND CHASE Q. BRADLEY, INFANTS,
ZACHARY HERR AND MELANIE HERR, INDIVIDUALLY AND
AS PARENTS AND NATURAL GUARDIANS OF COLETON HERR
AND HEATHER HERR, INFANTS, AND NATHAN E. KORSON AND
ELENA KORSON, INDIVIDUALLY AND AS PARENTS AND
NATURAL GUARDIANS OF LOGAN J. KORSON, AN INFANT,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

CITY OF NIAGARA FALLS, ET AL., DEFENDANTS,
AND SEVENSON ENVIRONMENTAL SERVICES, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PHILLIPS & PAOLICELLI LLP, NEW YORK CITY (STEPHEN J. PHILLIPS OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

HURWITZ & FINE, P.C., BUFFALO (DAVID R. ADAMS OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered August 15, 2014. The order
granted the motion of defendant Sevenson Environmental Services, Inc.
to dismiss the second amended complaint against it and dismissed the
action against that defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying that part of the motion of
defendant Sevenson Environmental Services, Inc., seeking to dismiss
the second amended complaint against it and reinstating the second
amended complaint against that defendant except insofar as the third
and fourth causes of action assert claims by each plaintiff as parent
and natural guardian of an infant child or children, and as modified
the order is affirmed without costs.

     Same memorandum as in Abbo-Bradley v City of Niagara Falls
([appeal No. 1] ___ AD3d ___ [Oct. 2, 2015]).


Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court